



Exhibit 10.1


TCF FINANCIAL CORPORATION
AMENDED AND RESTATED 2017 MANAGEMENT INCENTIVE PLAN - EXECUTIVE AWARD


1.    This TCF Financial Corporation Amended and Restated 2017 Management
Incentive Plan - Executive (this “Award”) is effective for the 2017 fiscal year
of TCF Financial Corporation (“TCF”).  This Award is granted under and subject
to the terms and conditions of the TCF Financial 2015 Omnibus Incentive Plan
(the “Incentive Plan”).


 2.    The participant shall sign a copy of this Award to acknowledge the terms
of this Award.  Participants are those approved by the Compensation, Nominating,
and Corporate Governance Committee (the “Committee”) of the TCF Board of
Directors.


3.    The Award recipient is eligible to receive restricted stock, as further
described below, the “Restricted Stock”), with a value not to exceed 200% of
Target for each performance goal. Target for the Award recipient for each
performance goal shall be [_____________%] of the aggregate base salary paid to
the Award recipient for the calendar year 2017. Payments shall be made to the
Award recipient as set forth below:


•
Relative Return on Tangible Common Equity (“ROTCE”): The participant will be
eligible to receive Restricted Stock in an amount determined as follows:

▪
50% of Target if TCF’s ROTCE for 2017 is at the 35th percentile of the 2017 Peer
Group (as defined below); or

▪
100% of Target if TCF’s ROTCE for 2017 is at the 50th percentile of the 2017
Peer Group; or

▪
200% of Target if TCF’s ROTCE for 2017 is at or above the 80th percentile of the
2017 Peer Group.



•
Relative Return on Average Assets (“ROA”): The participant will be eligible to
receive Restricted Stock in an amount determined as follows:

▪
50% of Target if TCF’s ROA for 2017 is equal to 80% of the average ROA of the
2017 Peer Group for 2017; or

▪
100% of Target if TCF’s ROA for 2017 is equal to the average ROA of the 2017
Peer Group for 2017; or

▪
200% of Target if TCF’s ROA for 2017 is equal to or above 120% of the average
ROA of the 2017 Peer Group for 2017.



For results in between any of the levels set forth for each goal above, the
Restricted Stock award amount will be interpolated in a linear fashion between
payout levels. For performance below the lowest performance levels set forth
above, no payouts will be made. The Committee may adjust or modify the
calculation of ROA and ROTCE based on any of the criteria specified in the
definition of “Performance Goals” in the Incentive Plan. ROA and ROTCE will be
calculated excluding extraordinary or non-recurring items as well as the results
from any businesses newly acquired or commenced by TCF (or its subsidiaries)
during fiscal 2017. The 2017 Peer Group will be determined in accordance with
the description in TCF’s proxy statement for the 2017 Annual Meeting of
Stockholders, and will exclude any institutions which do not report results for
the full 2017 year prior to February 15, 2018 or file an Annual Report on Form
10-K by March 1, 2018, unless sufficient information to calculate their ROA and
ROTCE is otherwise publicly available by March 5, 2018.


4.    The Committee may in its discretion, reduce or eliminate the amount of the
Restricted Stock awarded pursuant to this Award for any reason, and all Awards
shall be subject to the terms of the Incentive Plan.  Among other things,
participants will be assessed, and their Restricted Stock award may be reduced,
based on their effectiveness in managing risk within their respective areas of
accountability during the plan year. The risk management assessment will include
review of relevant key risk indicators (KRIs) used in the TCF Enterprise Risk
Management program. The Committee has authority to make interpretations under
this Award and to approve all calculations made for this Award. Restricted Stock
granted pursuant to this Award will be issued as soon as possible following
certification of the results for TCF and the 2017 Peer Group by the Committee,
but no later than March 15, 2018. 




1

--------------------------------------------------------------------------------





5.    Restricted Stock issued under this award will be in the form of a
performance-based stock grant, 50% of which will vest if TCF’s net income
available to common stockholders for 2018 exceeds $100 million, and 50% of which
will vest if TCF’s net income available to common stockholders for 2019 exceeds
$100 million. Each goal shall be independent (i.e. if the 2018 goal is not
achieved, the 2019 goal may still be achieved), and any shares which do not vest
as provided in the last sentence will be immediately forfeited upon
determination of TCF’s results for the relevant performance period. For purposes
of determining the number of shares awarded, the Restricted Stock shall be
valued based on the average of the high and low closing price on the day on
which results are certified and payouts are determined by the Committee. For
purposes of the Restricted Stock, net income available to common stockholders
shall exclude extraordinary nonrecurring items, and may further be modified at
the discretion of the Committee to the fullest extent permitted by the Incentive
Plan. The Restricted Stock shall be subject to all of the terms of the Incentive
Plan and the Restricted Stock award form.


6.    The Committee may amend this Award from time to time as it deems
appropriate, except that any such amendment shall be in writing and signed by
both TCF and the participant and no amendment may contravene requirements of the
Incentive Plan.  This Award shall not be construed as a contract of employment,
nor shall it be considered a term of employment, nor as a binding contract to
pay awards.


7.    This Award is effective for service on or after January 1, 2017.


8.    While the participant is actively employed with TCF or any of its
subsidiaries, and, in the event of termination of employment by TCF or any of
its subsidiaries or the participant for any reason for a period of one year
after the participant’s termination of employment, the participant agrees that,
except with the prior written approval of the Committee, the participant will
not offer to hire, entice away, or in any manner attempt to persuade any
officer, employee, or agent of TCF or any of its subsidiaries to discontinue his
or her relationship with TCF or any of its subsidiaries nor will the participant
directly or indirectly solicit, divert, take away or attempt to solicit business
of TCF or any of its subsidiaries as to which the participant has acquired any
knowledge during the term of the participant’s employment with TCF or any of its
subsidiaries.


9.    This Award shall be governed by, and construed in accordance with, the
laws of the State of Minnesota.
Acknowledgement


I have received, read, and acknowledge the terms of the foregoing Award and the
Incentive Plan.


  
 
 
Date
 
Signature







2